UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end:June 30 Date of reporting period:March 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS March 31, 2012 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (21.5%) Bank of Montreal 04/09/12 0.150% Bank of Tokyo-Mitsubishi UFJ Ltd. 06/05/12 Credit Suisse 05/04/12 DnB NOR Bank ASA 05/08/12 DnB NOR Bank ASA 06/12/12 Rabobank Nederland NV 05/01/12 Rabobank Nederland NV 05/29/12 Royal Bank of Scotland PLC 04/02/12 Standard Chartered Bank 06/14/12 Svenska Handelsbanken 06/01/12 Svenska Handelsbanken 06/20/12 Total Certificates of Deposit COMMERCIAL PAPER (15.9%) Barclays U.S. Funding Corp.1 04/02/12 Barclays U.S. Funding Corp.1 05/14/12 DeKalb County Development Authority 04/03/12 Deutsche Bank Financial LLC1 04/30/12 ING US Funding LLC1 06/05/12 Inova Health System Foundation1 06/11/12 Johns Hopkins University 06/11/12 National Australia Funding Delaware, Inc.1,2 04/02/12 National Australia Funding Delaware, Inc.1,2 06/20/12 Societe Generale NA1 04/02/12 UBS Finance Delaware LLC1 04/03/12 UBS Finance Delaware LLC1 04/27/12 Total Commercial Paper MUNICIPAL BONDS (14.9%) Bay Area Toll Authority3 04/09/12 Buncombe County, North Carolina3 04/09/12 Buncombe County, North Carolina3 04/09/12 Buncombe County, North Carolina3 04/09/12 California State Health Facilities Financing Authority3 04/09/12 Charleston, South Carolina, Waterworks & Sewer3 04/09/12 Charlotte, North Carolina3 04/09/12 Charlotte, North Carolina3 04/09/12 Connecticut State Health & Educational Facility Authority3 04/09/12 Guilford County, North Carolina3 04/09/12 Houston, Texas, Higher Education Finance Corp.3 04/09/12 Illinois State Finance Authority3 04/09/12 Illinois State Finance Authority3 04/09/12 Kansas State Department of Transportation3 04/09/12 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Massachusetts State Development Finance Agency3 04/09/12 0.160% Massachusetts State Health & Educational Facilities Authority3 04/09/12 Massachusetts State Health & Educational Facilities Authority3 04/09/12 Metropolitan Water District of Southern California3 04/09/12 New Hampshire State Health & Education Facilities Authority3 04/09/12 New Hampshire State Health & Education Facilities Authority3 04/09/12 New Jersey State Educational Facilities Authority3 04/09/12 New York State Dormitory Authority3 04/09/12 North Carolina State Capital Facilities Finance Agency3 04/09/12 North Carolina State Medical Care Commission3 04/09/12 State of Ohio3 04/09/12 Oklahoma State Turnpike Authority3 04/02/12 Pennsylvania State Turnpike Commission3 04/09/12 Private Colleges & Universities Authority3 04/09/12 San Diego County, California, Regional Transportation Commission3 04/09/12 Tempe, Arizona3 04/09/12 University of Michigan3 04/09/12 Total Municipal Bonds U.S. GOVERNMENT AGENCY OBLIGATIONS (17.9%) Fannie Mae Discount Notes1 04/11/12 Fannie Mae Discount Notes1,4 06/18/12 Federal Home Loan Bank Discount Notes1,4 04/25/12 Federal Home Loan Bank Discount Notes1 05/09/12 Freddie Mac Discount Notes1 06/01/12 Freddie Mac Discount Notes1 06/04/12 Freddie Mac Discount Notes1 06/25/12 Total U.S. Government Agency Obligations U.S. TREASURY BILLS (7.7%) U.S. Treasury Bill1 04/12/12 U.S. Treasury Bill1,4 04/19/12 Total U.S. Treasury Bills Principal Amount Maturity Date Interest Rate Value TIME DEPOSITS (12.5%) BNP Paribas 04/02/12 0.060% HSBC Bank 04/02/12 Royal Bank of Canada 04/02/12 Societe Generale 04/02/12 Wells Fargo 04/02/12 Total Time Deposits REPURCHASE AGREEMENTS (9.6%) BNP Paribas (Agreement dated 03/30/12 collateralized by FHLMC 4.000%, due 10/01/41, value $2,149,803, FNMA 4.000%-7.500%, due 12/01/25-11/01/37, value $28,450,197) 04/02/12 Deutsche Bank Securities, Inc. (Agreement dated 03/30/12 collateralized by FNMA 2.471%-4.846%, due 02/01/32-05/01/42, value $56,100,000) 04/02/12 Royal Bank of Canada (Agreement dated 03/30/12 collateralized by GNMA 3.750%, due 10/20/39, value $16,715,997, FHLMC 4.500%-5.000%, due 03/01/23-08/01/41, value $33,248,949,FNMA 4.000%, due 02/01/42, value $6,135,055) 04/02/12 Societe Generale Securities, Inc. (Agreement dated 03/30/12 collateralized by FHLMC 2.629%, due 01/01/35, value $2,734,879, FNMA 1.886%-2.438%, due 01/01/36-09/01/36, value $27,865,121) 04/02/12 Total Repurchase Agreements TOTAL INVESTMENTS AT AMORTIZED COST 100.0% LIABILITIES IN EXCESS OF CASH AND OTHER ASSETS NET ASSETS 100.0% 1 Coupon represents a yield to maturity. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at March 31, 2012 was $29,993,252 or 1.7% of net assets. 3 Variable rate demand note. The maturity dates reflect the demand repayment dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the March 31, 2012 coupon or interest rate. 4 Coupon represents a weighted average yield. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. FAIR VALUE MEASUREMENTS BBH Money Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). At March 31, 2012, 100% of the Fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of March 31, 2012. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of March 31, 2012 Certificates of Deposit $– $– Commercial Paper – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Treasury Bills – – Time Deposits – – Repurchase Agreements – – Total Investments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of March 31, 2012, based on the valuation input levels on June 30, 2011. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President - Principal Executive Officer Date:May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Radford W. Klotz Radford W. Klotz President - Principal Executive Officer Date: May 30, 2012 By (Signature and Title)* /s/Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:May 30, 2012 * Print name and title of each signing officer under his or her signature.
